t c memo united_states tax_court donna m neighbors petitioner v commissioner of internal revenue respondent docket no filed date david w freese for petitioner lisa m oshiro for respondent memorandum opinion laro judge this case was submitted to the court fully stipulated see rule petitioner petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in her federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 we must decide whether petitioner realized a dollar_figure gain on the sale of her personal_residence the residence we hold she did we also must decide whether petitioner is liable for the accuracy-related_penalty for negligence determined by respondent we hold she is unless otherwise indicated section references are to the internal_revenue_code in effect for the subject year rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background all facts are stipulated the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in edmonds washington when she petitioned the court she purchased the residence during and she sold the residence on date on or about date petitioner commenced a bankruptcy proceeding the proceeding under chapter of the bankruptcy code listing first nationwide bank the bank as one of her creditors the bank was the initial mortgagee on the residence when the proceeding began the residence was worth dollar_figure and petitioner owed the bank dollar_figure on the note the note underlying the mortgage on date petitioner received a discharge of debt under u s c sections and included in this discharge was her personal obligation to pay the bank the amount of the note on date petitioner sold the residence for dollar_figure her basis in the residence was dollar_figure first northwest the assignee of the note and mortgage received dollar_figure of the sales proceeds in satisfaction of the note and other proceeds of the sale were used to pay some of petitioner's liabilities one of these liabilities was dollar_figure of legal fees which were incurred in connection with the sale petitioner received dollar_figure of the sales proceeds exclusive of amounts paid on her behalf petitioner filed a form_1040 u s individual_income_tax_return included therewith was a form_2119 sale of your home which reported that petitioner realized a dollar_figure gain on the sale of the residence and that she would be purchasing another residence within the replacement_period in order to defer the gain petitioner computed her gain by subtracting her dollar_figure basis in the residence from its selling_price of dollar_figure petitioner did not replace the residence within the replacement_period on or about date petitioner amended her form_1040 by filing form 1040x amended u s individual_income_tax_return the form 1040x reported that the selling_price of the residence was dollar_figure that petitioner's basis therein was zero and that her gain on the sale was dollar_figure respondent determined that petitioner realized a dollar_figure gain on the sale of the residence and that this gain was taxable in respondent asserts in brief that the determination of petitioner's gain should take into account the legal expenses of dollar_figure and that petitioner's gain is dollar_figure discussion petitioner argues that she had a gain of dollar_figure on the sale petitioner cites no case law to support her argument but relies mainly on her interpretation of selected provisions of the internal revenue and bankruptcy codes the gist of petitioner's argument is that the amount of the note is not included in the amount_realized on the sale because she was discharged from liability on it petitioner does not explain the computation of her proffered dollar_figure gain but we surmise it represents the sum of the following items legal fees of dollar_figure settlement proceeds of dollar_figure received by petitioner at settlement and dollar_figure that was paid at settlement to discharge a federal_tax_lien on the residence petitioner does not explain the dollar_figure difference between the dollar_figure selling_price and the dollar_figure amount that we derive from adding petitioner's proffered gain of dollar_figure to the dollar_figure that was paid at settlement in order to satisfy the note we reject petitioner's argument petitioner does not dispute the fact that her gross_income for includes her gain on the sale see sec_61 or that her gain must be recognized in see sec_1001 nor does she dispute the fact that her gain is computed by subtracting her adjusted_basis in the residence from the amount_realized on its sale see sec_1001 petitioner disputes whether the amount of the note is included in the amount_realized given the fact that she was not personally liable on it the amount of the note is included in the amount_realized on the residence's sale the amount_realized on a sale is computed by adding the amount of money received to the fair_market_value of other_property received sec_1001 any liability let it be recourse or nonrecourse that attaches to the subject property is included in the amount_realized to the extent that the liability is discharged by the sale 331_us_1 sec_1_1001-2 income_tax regs as to the note the amount thereof is included in the amount_realized because even though petitioner was not personally liable on it at the time she sold the residence first northwest had a legally enforceable right to receive and actually did receive proceeds from the sale equal to the amount that it was owed under the note in re 901_f2d_744 9th cir see also 117_us_617 in sum the amount_realized on the sale of the residence was dollar_figure and petitioner’s basis therein was dollar_figure given the additional fact that petitioner may take into account the dollar_figure of legal fees we hold that petitioner realized and must recognize in a gain of dollar_figure on the residence's sale as to the accuracy-related_penalty petitioner has not addressed this issue on brief as applicable herein sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence and petitioner will avoid this charge only if the record shows that she was not negligent ie she made a reasonable attempt to comply with the provisions of the internal_revenue_code and she was not careless reckless or in intentional disregard of rules or regulations sec_6662 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir see also 925_f2d_348 9th cir negligence defined as a lack of due care or a failure to do what a reasonable and prudent person would do under similar circumstances affg 92_tc_1 because the record does not show that petitioner was not negligent we sustain respondent's determination on the applicability of this penalty in reaching our holdings herein we have considered all arguments by petitioner for contrary holdings and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect respondent's concession decision will be entered under rule
